FILED
                             NOT FOR PUBLICATION                              MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAVINDER KAUR,                                    No. 08-71257

               Petitioner,                        Agency No. A098-525-601

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges

       Ravinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from the

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th

Cir. 2008). We deny the petition for review.

       Kaur asserts that she suffered a one day detention, numerous insults, and

physical harassment including being pushed, touched inappropriately, and slapped.

Substantial evidence supports the agency’s finding that these incidents, even

considered cumulatively, do not rise to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (brief detention, beating and

interrogation by police did not compel a finding of past persecution by Chinese

police); Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1996) (being hit, kicked, and

questioned during detention did not compel a finding of persecution).

       In addition, given the lack of continuing police interest in Kaur, and the lack

of problems for her aunt, substantial evidence supports the agency’s finding that

Kaur failed to establish a well-founded fear of persecution. See Hakeem v. INS,

273 F.3d 812, 816 (9th Cir. 2001) (internal quotation marks and citation omitted)

(“An applicant's claim of persecution upon return is weakened, even undercut,

when similarly-situated family members continue to live in the country without

incident...”).




                                                                                08-71257
       Because Kaur failed to establish her eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Finally, substantial evidence supports the agency’s finding that Kaur did not

establish a clear probability that she would be tortured if returned to India. See

Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007). Accordingly, her CAT

claim fails.

       PETITION FOR REVIEW DENIED.




                                                                                08-71257